Exhibit 10.01

 

MARTIN MARIETTA

AMENDED AND RESTATED STOCK-BASED AWARD PLAN

Adopted: May 8, 1998

As Amended May 8, 1998, August 17, 2000,

May 22, 2001, April 3, 2006 and February 18, 2016

 

 

SECTION 1. Establishment and Purpose

The Martin Marietta Amended and Restated Stock-Based Award Plan (the “Plan”) was
adopted by the shareholders of Martin Marietta Materials, Inc. (the
“Corporation”) in a manner that complies with Section 162(m) at the shareholders
meeting held on May 8, 1998, and subsequently amended and restated by the Board
of Directors at its meetings on May 8, 1998, August 17, 2000, May 22,
2001, April 3, 2006 and February 18, 2016.

The purpose of this Plan is to benefit the Corporation’s shareholders by
encouraging high levels of performance by individuals who are key to the success
of the Corporation and to enable the Corporation to attract, motivate, and
retain talented and experienced individuals essential to its continued success.
This is to be accomplished by providing such employees and directors an
opportunity to obtain or increase their proprietary interest in the
Corporation’s performance and by providing such employees and directors with
additional incentives to remain with the Corporation.

SECTION 2. Definitions

The following terms, as used herein, shall have the meaning specified:

“Affiliate” of a person means any entity directly or indirectly controlling,
controlled by or under direct or indirect common control with such person.

“Award” means an award granted pursuant to Section 4 hereof.

“Award Agreement” means an agreement described in Section 6 hereof entered into
between the Corporation and a Participant, setting forth the terms and
conditions applicable to the Award granted to the Participant.

“Board of Directors” means the Board of Directors of the Corporation, as it may
be comprised from time to time.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means a committee composed of members of, and designated by, the
Board of Directors and, unless otherwise determined by the Board, consisting
solely of persons who are both (i) “non-employee directors” within

the meaning of Rule 16b-3, and (ii) “outside directors” within the meaning of
Section 162(m), as Rule 16b-3 and Section 162(m) may be amended from time to
time, which committee shall at all times comprise at least the minimum number of
such persons necessary to comply with both Rule 16b-3 and Section 162. If the
Management Development and Compensation Committee of the Board of Directors
satisfies the foregoing criteria, references in this Plan to the Committee shall
be deemed to refer to such Committee of the Board of Directors.

“Corporation” means Martin Marietta Materials, Inc.

“Covered Employee” means a covered employee within the meaning of Section 162(m)
or the Treasury Regulations promulgated thereunder.

“Eligible Director” means each director of the Corporation who is not an
employee of the Corporation or any Subsidiary.

“Employee” means employees of the Corporation or any Subsidiary.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Fair Market Value” means, unless otherwise determined by the Committee, the
closing price of the relevant security as reported on the composite tape of New
York Stock Exchange issues (or such other reporting system as shall be selected
by the Committee) on the trading day preceding the date of grant (or such other
relevant date). The Committee shall determine the Fair Market Value of any
security that is not publicly traded, using such criteria, as it shall
determine, in its sole direction, to be appropriate for such valuation.

“Family Member” has the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto.

“Incumbent Board” means a member of the Board of Directors of the Corporation
who is not an Acquiring Person, or an affiliate (as defined in Rule 12b-2 of the
Exchange Act) or an associate (as defined in Rule 12b-2 of the Exchange Act) of
an Acquiring Person, or a representative or nominee of an Acquiring Person.

 

 




--------------------------------------------------------------------------------

 

 

 

“Insider” means any person who is subject to Section 16 of the Exchange Act with
respect to the Corporation.

“Option” means Non-Qualified Stock Options and Incentive Stock Options.

“Participant” means an Employee or Eligible Director who has been granted and
holds an unexercised or unpaid Award pursuant to this Plan.

“Quantitative Performance Standards” means the goals determined by the
Committee, in its discretion, to be applicable to a Participant with respect to
an Award. Performance goals for any Award intended to be a Section 162(m) Award
(other than stock options) will relate to one or more of the following criteria:
stock price (including return on shareholder’s equity or total shareholder
return), operating earnings (before or after tax), adjusted operating earnings
(before or after tax), operating income, net income, return on equity, return on
capital, adjusted return on equity, adjusted return on capital, market share,
distributable earnings (before or after holding company expense), improvement in
or attainment of level of expenses, revenue, net revenue, growth in revenue,
gross profits, gross or net profit margin, operating margin, gross profit
growth, earnings before one or more of interest, taxes, depreciation and
amortization, cash flow (including operating cash flow and free cash flow),
year-end cash, earnings per share, book value, book value per share, return on
invested capital, return on assets, sales, net sales, return on sales, economic
value added, debt reduction and improvements in or attainment of working capital
levels, in each case either in absolute terms or relative to the performance of
one or more other companies or a published index covering the performance of a
number of companies. As determined by the Committee, the Quantitative
Performance Standards applicable to an Award may provide for a targeted level or
levels of achievement on a whole company basis or with respect to one or more
businesses, business units, segments or Subsidiaries, or on the basis of
individual performance. The Quantitative Performance Standards may differ from
Participant to Participant and from Award to Award. Any Quantitative Performance
Standards that are financial metrics may be determined in accordance with United
States Generally Accepted Accounting Principles (“GAAP”), or may be adjusted
when established to include or exclude any items otherwise includable or
excludable under GAAP. The Committee may provide, in connection with the setting
of the Quantitative Performance Standards, that any evaluation of performance
may include or exclude certain items that may occur during any fiscal year of
the Corporation, including, without limitation, the following: (i) asset write
downs; (ii) litigation or claim judgments or settlements; (iii) the effect of
changes in tax laws, accounting principles or other laws or provisions affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary or nonrecurring items, or other notable items;
(vi) acquisitions or divestitures; (vii) foreign exchange gains and losses;
(viii) discontinued

operations; (ix) an event either not directly related to the operations of the
Corporation or not within the reasonable control of the Corporation’s
management; (x) a change in the fiscal year of the Corporation; (xi) costs
associated with refinancing or repurchase of bank loans or debt securities;
(xii) unbudgeted capital expenditures; and (xiii) business interruption events.
In the case of any Award that is not intended to a Section 162(m) Award, the
Committee has discretion to establish Quantitative Performance Standards based
on other criteria.

“Rule 16b-3” means Rule 16b-3 promulgated by the Securities and Exchange
Commission under Section 16 or any successor rule or regulation as amended from
time to time.

“Section 16” means Section 16 of the Exchange Act or any successor statute and
the rules promulgated thereunder by the Securities and Exchange Commission, as
they may be amended from time to time.

“Section 162(m)” means Section 162(m) of the Code or any successor statute and
the Treasury Regulations promulgated thereunder, as they may be amended from
time to time.

“Section 162(m) Award” means an Award that is granted to an individual who, at
the date of grant, is, or is likely to be, as of the end of the tax year in
which the Corporation would claim a tax deduction in connection with such Award,
a Covered Employee and is designated by the Committee as a Section 162(m) Award
at the time of grant.

“Section 422” means Section 422 of the Code or any successor statute and the
Treasury Regulations promulgated thereunder, as they may be amended from time to
time.

“Stock” means shares of Common Stock of the Corporation, par value $.01 per
share.

“Stock Units” has the meaning ascribed in Section 4(e) of this Plan.

“Subsidiary” means any entity directly or indirectly controlled by the
Corporation.

SECTION 3. Eligibility

Awards may be granted (a) to Employees who are designated from time to time by
the Committee or (b) to Eligible Directors.

SECTION 4. Awards

The Committee may grant any of the following types of Awards, either singly, in
tandem or in combination with other Awards, as the Committee may in its sole
discretion determine:

 

(a)

Non-Qualified Stock Options. A Non-Qualified Stock Option is an Award that is a
right to purchase a

--------------------------------------------------------------------------------



 

specified number of shares of Stock during such specified time as the Committee
may determine at a price not less than 100% of the Fair Market Value of the
Stock on the date such Award is granted, other than an Incentive Stock Option.

 

(i)

The exercise price of the Stock subject to the Non-Qualified Stock Option may be
paid in cash. At the discretion of the Committee, the exercise price may also be
paid by the tender of Stock, or through a combination of Stock and cash, or
through such other means as the Committee determines are consistent with the
Plan’s purpose and applicable law. No fractional shares of Stock will be issued
or accepted.

 

(ii)

Without limiting the foregoing, to the extent permitted by law (including
relevant state law), the Committee may agree to accept, as full or partial
payment of the purchase price of Stock issued upon exercise of Non-Qualified
Stock Options, any other form of payment deemed acceptable to the Committee.

 

(iii)

No Non-Qualified Stock Option may be exercisable more than ten years after the
date the Award is granted.

 

(b)

Incentive Stock Options. An Incentive Stock Option is an Award that is a right
to purchase a specified number of shares of Stock during such specified time as
the Committee may determine at a price not less than 100% of the Fair Market
Value of the Stock on the date such award is granted and that complies with the
requirements of Section 422.

 

(i)

To the extent that the aggregate Fair Market Value (determined at the time of
the grant of the Award) of the shares subject to Incentive Stock Options, which
are exercisable, by one person for the first time during a particular calendar
year exceeds $100,000, such excess shall be treated as Non-Qualified Stock
Options. For purposes of the preceding sentence, the term “Incentive Stock
Option” shall mean a right to purchase Stock that is granted pursuant to this
Section 4(b) or pursuant to any other plan of the Corporation, which is intended
to comply with Section 422.

 

(ii)

No Incentive Stock Option may be exercisable more than ten years after the date
the Award is granted.

 

(iii)

The Committee may provide that the exercise price under an Incentive Stock
Option may be paid by one or more of the methods available for paying the
exercise price of a Non-Qualified Stock Option.

 

(c)

Stock Appreciation Rights. A Stock Appreciation Right is an Award that is the
right to receive the excess of (i) the Fair Market Value of a share of

 

Stock on the date of exercise over (ii) the base price of the right on the date
of grant, which shall not be less than 100% of the Fair Market Value of the
Stock on the date such award is granted. No Stock Appreciation Right may be
exercisable more than ten years after the date the Award is granted.

 

(d)

Restricted Stock. Restricted Stock is Stock of the Corporation that is issued to
a Participant and is subject to restrictions on transfer and/or such other
restrictions or incidents of ownership as the Committee may determine, including
shares that are subject to Quantitative Performance Standards.

 

(e)

Other Stock-Based Awards. The Committee may from time to time grant Awards under
this Plan that (i) are valued in whole or in part by reference to, or are
otherwise based on, Stock or other property (“Stock Units”), (ii) provide the
Participant with any other right to purchase or receive Stock or (iii) otherwise
relate to Stock (including, but not limited to phantom securities or dividend
equivalents), including, in each case, awards granted subject to Quantitative
Performance Standards. Such Awards shall be in a form determined by the
Committee (and may include terms contingent upon a Change in Control of the
Corporation), provided that such Awards shall not be inconsistent with the terms
and purposes of the Plan.

 

(f)

Except as provided in Section 9 hereof, no Option or Stock Appreciation Right
may be amended to reduce the exercise price of such Option or the base price of
such Stock Appreciation Right, as applicable, below the exercise price or base
price of such Option or Stock Appreciation Right without shareholder approval.
In addition, other than as provided in Section 9 hereof, (i) no Option or Stock
Appreciation Right may be granted in exchange for the cancellation or surrender
of an Option, Stock Appreciation Right or other award having a lower exercise
price or base price and (ii) no Option may be granted with an automatic reload
feature whereby the Corporation is obligated to grant a new Award hereunder upon
the exercise of the Option, in either case, without shareholder approval. In
addition, no action may be taken without shareholder approval with respect to an
Option or Stock Appreciation Right that may be treated as a repricing under the
rules and regulations of the New York Stock Exchange. In no event shall the
Corporation pay cash or other consideration for Options where at the time of
payment the exercise price of the Option is less than the Fair Market Value of
the Stock underlying the Option or pay cash or other consideration for Stock
Appreciation Rights where at the time of payment the base price established in
the Award is less than the Fair Market Value of the Stock underling the Stock
Appreciation Right.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

(g)

The Committee shall determine the time or times at which an Award will vest or
become exercisable and the terms on which an Award requiring exercise will
remain exercisable, provided that, except in the case of Awards made in
connection with Eligible Directors or the recruitment of new Employees
(including new officers), or as otherwise provided in Section 10 hereof, or
otherwise provided by the Award Agreement in connection with retirement,
disability or death of the participant, (i) Non-Qualified Stock Options shall
vest in equal annual installments over a period of not less than three years and
(ii) Restricted Stock, Stock Units, Incentive Stock Options and Stock
Appreciation Rights shall vest not earlier than one year from the grant date of
the Award. The Committee may, in its sole discretion, waive, in whole or in
part, any remaining conditions to vesting or exercisability, provided that for
the avoidance of doubt, such unilateral discretion shall not apply to any
Section 162(m) Award to the extent such action would result in such Award not
being tax deductible under Section 162(m).  

SECTION 5. Shares of Stock and Other Stock-Based Awards Available Under Plan

 

(a)

Subject to the adjustment provisions of Section 9 hereof:

 

(i)

the aggregate number of shares of Stock with respect to which Awards payable in
securities may be granted under the Plan shall be no more than 5,800,000,
provided that all of such shares may be granted under the Plan as Incentive
Stock Options;

 

(ii)

the aggregate number of shares with respect to which Restricted Stock and Other
Stock-Based Awards, including Stock Units, may be granted in any one year to any
individual shall be no more than (A) in the case of an Employee, 300,000 and
(B) in the case of an Eligible Director, 7,000; and

 

(iii)

the aggregate number of shares with respect to which Options or Stock
Appreciation Rights may be granted in any one year to any individual shall be no
more than (A) in the case of an Employee, 300,000 and (B) in the case of an
Eligible Director, 20,000.

 

(b)

Any unexercised or undistributed portion of any cancelled, terminated or
forfeited Award (other than an Award terminated or forfeited by reason of the
exercise of any Award granted in tandem therewith) and any shares tendered or
withheld in satisfaction of tax withholding obligations in connection with an
Award shall be available for further Awards in addition to those available under
Section 5(a)

 

hereof; provided, however, that from and after May 23, 2006 neither (i) shares
tendered as full or partial payment to the Corporation upon exercise of a
Non-Qualified Stock Option granted under the Plan, nor (ii) shares subject to
Stock Appreciation Rights that are not used to settle the Stock Appreciation
Right upon exercise, shall become available for further Awards under the Plan.

 

(c)

For the purposes of computing the aggregate number of shares with respect to
which awards payable in securities may be granted under the Plan, the following
rules shall apply:

 

(i)

each Option shall be deemed to be the equivalent of the maximum number of shares
that may be issued upon exercise of the particular Option;

 

(ii)

each Stock Appreciation Right and each Other Stock-Based Award shall be deemed
to be equal to the number of shares to which it relates;

 

(iii)

where the number of shares available under the Award is variable on the date it
is granted, the number of shares shall be deemed to be the maximum number of
shares that could be received under that particular Award; and

 

(iv)

where one or more types of Awards (both of which are payable in Stock or another
security) are granted in tandem with each other, such that the exercise of one
type of Award with respect to a number of shares cancels an equal number of
shares of the other type of Award, each such tandem Award shall be deemed to
cover only the number of shares to be issued under the surviving tandem
component.

Additional rules for determining the aggregate number of shares with respect to
which awards payable in securities may be granted under the Plan may be made by
the Committee, as it deems necessary or appropriate.

SECTION 6. Award Agreements

Each Award under this Plan shall be evidenced by an Award Agreement setting
forth the number of shares of Stock or Stock Units subject to the Award and such
other terms and conditions applicable to the Award as determined by the
Committee. Award Agreements may include the following terms:

 

(a)

Termination of Employment or Service as Director: A provision describing the
treatment of an Award in the event of the retirement, disability, death or other
termination of a Participant’s employment with the

 

 

 

 

 

--------------------------------------------------------------------------------



 

Corporation or Subsidiary or service as a Director, including but not limited to
terms relating to the vesting, time for exercise, forfeiture or cancellation of
an Award in such circumstances.

 

(b)

Rights as Shareholder: A provision that a Participant shall have no rights as a
shareholder with respect to any securities covered by an Award until the date
the Participant becomes the holder of record.

 

(c)

Withholding: A provision requiring the withholding of applicable taxes required
by law from all amounts paid in satisfaction of an Award. If such a provision is
included, then (i) in the case of an Award paid in cash, the withholding
obligation shall be satisfied by withholding the applicable amount and paying
the net amount in cash to the Participant and (ii) in the case of Awards paid in
shares of Stock or other securities of the Corporation, a Participant may
satisfy the withholding obligation by paying the amount of any taxes in cash or
shares of Stock may be deducted from the payment to satisfy the obligation in
full or in part, where the number of shares to be deducted shall be specified in
the Award Agreement or as determined by the Committee.

 

(d)

Execution: A provision stating that no Award is enforceable until the Award
Agreement or a receipt has been signed by the Participant and the Chairman, the
Chief Executive Officer, or the General Counsel of the Corporation (in each
case, or his or her delegate). If such a provision is included, then by
executing the Award Agreement or receipt, a Participant shall be deemed to have
accepted and consented to any action taken under the Plan by the Committee, the
Board of Directors or their delegates.

 

(e)

Exercise and Payment: The permitted methods of exercising and paying the
exercise price with respect to the Award.

 

(f)

Replacement and Substitution: Any provisions (A) permitting the surrender of
outstanding Awards or securities held by the Participant in order to exercise or
realize rights under other Awards, or in exchange for the grant of new Awards
under similar or different terms (other than as prohibited by Section 4(f)) or,
(B) requiring holders of Awards to surrender outstanding Awards as a condition
precedent to the grant of new Awards under the Plan.

 

(g)

Dividend Equivalents: In the case of Stock Units and other appropriate Other
Stock-Based Awards, provisions providing for the Participant to receive dividend
equivalents in connection with such Award. Such provision shall provide that any
dividend equivalents will be paid to the Participant no earlier than the lapsing
of restrictions applicable to the Award to which such dividend equivalents
relate.

 

(h)

Other Terms: Such other terms as are necessary and appropriate to effect an
Award to the Participant including but not limited to the term of the Award,
vesting provisions, any requirements for continued employment with the
Corporation or any Subsidiary, any other restrictions or conditions (including
performance requirements) on the Award and the method by which restrictions or
conditions lapse, the effect on the Award of a Change in Control, the price and
the amount or value of Awards.

SECTION 7. Amendment and Termination

The Board of Directors may at any time amend, suspend or discontinue the Plan.
The Committee may at any time alter or amend any or all Award Agreements under
the Plan to the extent permitted by law. No such action by the Board of
Directors or the Committee may, without approval of the shareholders of the
Corporation, be effective, if shareholder approval would be required pursuant to
applicable law.

SECTION 8. Administration

 

(a)

The Plan and all Awards granted pursuant thereto shall be administered by the
Committee. The members of the Committee shall be designated by the Board of
Directors. A majority of the members of the Committee shall constitute a quorum.
The vote of a majority of a quorum shall constitute action by the Committee.

 

(b)

The Committee shall periodically determine the Participants in the Plan, except
with respect to Eligible Directors, and the nature, amount, pricing, timing, and
other terms of Awards to be made to such individuals.

 

(c)

The Committee shall have the power to interpret and administer the Plan. All
questions of interpretation with respect to the Plan, the terms of any Award
Agreements and, except with respect to Eligible Directors, the number of shares
of Stock, or units granted, shall be determined by the Committee and its
determination shall be final and conclusive upon all parties in interest. In the
event of any conflict between an Award Agreement and this Plan, the terms of
this Plan shall govern.

 

(d)

It is the intent of the Corporation that this Plan and Awards hereunder satisfy
and be interpreted in a manner, that, in the case of Participants who are or may
be Insiders, satisfies the applicable requirements of Rule 16b-3, so that such
persons will be entitled to the benefits of Rule 16b-3 or other exemptive rules
under Section 16 and will not be subjected to avoidable liability thereunder. If
any provision of this Plan or of any Award would otherwise frustrate or conflict
with the intent expressed in this Section 8(d), that provision to the extent
possible shall be

 

 

 



 

 

 

 

--------------------------------------------------------------------------------



 

interpreted and deemed amended so as to avoid such conflict. To the extent of
any remaining irreconcilable conflict with such intent, the provision shall be
deemed void as applicable to Insiders to the extent permitted by law and deemed
advisable by the Committee.

 

(e)

The following provisions shall be applicable to Section 162(m) Awards:

 

(i)

The lapsing of restrictions applicable to such Section 162(m) Awards and the
distribution of cash, shares of Stock or other property pursuant thereto, as
applicable, shall be conditioned on the attainment of specified levels of
achievement under one or more Quantitative Performance Standards established by
the Committee (which for purposes of this Section 8(e) shall be deemed to
consist solely of those members of the Committee who qualify as “outside
directors” within the meaning of Section 162(m)).

 

(ii)

The Quantitative Performance Standards and the specified levels of achievement
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m), as determined by the
Committee in its sole discretion.

 

(iii)

A Participant shall not be entitled to receive payment for any dividends or
dividend equivalents with respect to a Section 162(m) Award unless, until and
except to the extent that the Quantitative Performance Standards applicable to
such Awards are achieved or are otherwise deemed to be satisfied.

 

(iv)

Following the achievement or satisfaction of the applicable Quantitative
Performance Standards, the Committee shall be permitted, unless otherwise
prohibited in the applicable Award Agreement, in its sole discretion, to
decrease, but in no event increase, the cash, shares of Stock or other property
payable in connection with any Section 162(m) Award for any reason.

 

(v)

The Committee shall have the power to impose such other restrictions on
Section 162(m) Awards as it may deem necessary or appropriate to ensure that
such Awards satisfy all requirements for “performance-based compensation” within
the meaning of subsection (4)(C) of Section 162(m).

 

(vi)

To the extent required by Section 162(m), awards that are canceled shall be
counted against the applicable per year limitations set forth in Section 5(a).

 

 

(f)

The Committee may delegate to the officers or Employees of the Corporation the
authority to execute and deliver such instruments and documents, including the
execution of Award Agreements on behalf of the Corporation by the Chairman,
Chief Executive Officer, or the General Counsel of the Corporation, to do all
such acts and things, and to take all such other steps deemed necessary,
advisable or convenient for the effective administration of the Plan in
accordance with its terms and purpose, except that the Committee may not
delegate any discretionary authority with respect to substantive decisions or
functions regarding the Plan or Awards thereunder as these relate to Insiders or
Covered Employees, including but not limited to decisions regarding the timing,
eligibility, pricing, amount or other material term of such Awards.

SECTION 9. Adjustment Provisions

 

(a)

In the event of any change in the outstanding shares of Stock or the value
thereof by reason of a stock dividend or split, recapitalization, merger or
consolidation, reorganization, combination or exchange of shares or other
similar corporate change, the number of shares of Stock (or other securities or
other property) then remaining subject to this Plan, the limitations on the
number of shares that may be issued to anyone pursuant to this Plan and the
exercise price or base price of Options and Stock Appreciation Rights, in each
case, including those that are then covered by outstanding Awards, shall be
adjusted as the Committee, in its sole discretion, deems equitable or
appropriate.

 

(b)

The Committee shall make any further adjustments as it deems necessary
(including to vesting conditions), in its sole discretion, to ensure equitable
treatment of any holder of an Award as the result of any transaction affecting
the securities subject to the Plan, including transactions not described in
Section 9(a), or as is required or authorized under the terms of any applicable
Award Agreement.

 

(c)

Except as provided in this Section 9, no adjustment shall be made for dividends
or other rights, unless the Award Agreement specifically requires such
adjustment, in which case, grants of dividend equivalents or similar rights
shall not be considered to be a grant of any other shareholder right.

SECTION 10. Change in Control

 

(a)

Subject to Sections 5, 7 and 9, in the event of a Change in Control, in addition
to any action required or authorized by the terms of any Award Agreement, upon
such Change in Control, all time periods for purposes of vesting in, or
realizing gain from, any and all outstanding Awards made pursuant to this Plan

 

 

 

 

--------------------------------------------------------------------------------



 

 

will automatically accelerate and all performance criteria, including
Quantitative Performance Standards, shall be deemed achieved at the greater of
(i) target levels of achievement and (ii) actual levels of achievement
determined by the Committee in its sole discretion as of the date of the Change
in Control.

 

(b)

For the purposes of this Section, a “Change in Control” shall mean on or after
the effective date of the Plan,

 

(i)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (an “Acquiring Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of either (A) the fully diluted shares of Stock, as
reflected on the Corporation’s financial statements (the “Outstanding
Corporation Common Stock”), or (B) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change in Control: (1) any acquisition by
the Corporation or any “affiliate” of the Corporation, within the meaning of 17
C.F.R. § 230.405 (a “CIC Affiliate”), (2) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Corporation or
any CIC Affiliate of the Corporation, or (3) any acquisition by any entity
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this definition; or

 

(ii)

Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board of Directors; or

 

(iii)

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or any
Subsidiary (but only to the extent any voting securities of the Corporation
entitled to vote generally in the election of directors is issued in such
transaction) (such transactions, a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of

 

common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or any CIC
Affiliate of the Corporation, or such corporation resulting from such Business
Combination or any Affiliate of such corporation) beneficially owns, directly or
indirectly, 40% or more of, respectively, the fully diluted shares of common
stock of the corporation resulting from such Business Combination, as reflected
on such corporation’s financial statements, or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (C) at least a
majority of the members of the Board of Directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or

 

(iv)

Approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

SECTION 11. Unfunded Plan

The Plan shall be unfunded. Neither the Corporation nor the Board of Directors
shall be required to segregate any assets that may at any time be represented by
Awards made pursuant to the Plan. Neither the Corporation, the Committee, nor
the Board of Directors shall be deemed to be a trustee of any amounts to be paid
under the Plan.

SECTION 12. Limits of Liability

 

(a)

Any liability of the Corporation to any Participant with respect to an Award
shall be based solely upon contractual obligations created by the Plan and the
Award Agreement.

 

(b)

Neither the Corporation nor any member of the Board of Directors or of the
Committee, nor any other person participating in any determination of any
question under the Plan, or in the interpretation, administration or application
of the Plan, shall have

 

 

 

 

--------------------------------------------------------------------------------



 

any liability to any party for any action taken or not taken, in good faith
under the Plan.

SECTION 13. Rights of Employees

 

(a)

Status as an eligible Employee shall not be construed as a commitment that any
Award will be made under this Plan to such eligible Employee or to eligible
Employees generally.

 

(b)

Nothing contained in this Plan (or in any other documents related to this Plan
or to any Award) shall confer upon any Employee or Participant any right to
continue in the employ or other service of the Corporation or constitute any
contract or limit in any way the right of the Corporation to change such
person’s compensation or other benefits or to terminate the employment of such
person with or without cause.

SECTION 14. Duration

The Plan shall remain in effect until all Awards under the Plan have been
exercised or terminated under the terms of the Plan and applicable Award
Agreement, provided that Awards under the Plan may only be granted until the
tenth anniversary of the date the shareholders of the Corporation approve the
Plan.

SECTION 15. Section 409A of the Code

All provisions of the Plan shall be interpreted in a manner consistent with
Section 409A of the Code, and the regulations and other guidance promulgated
thereunder. Notwithstanding the preceding, the Corporation makes no
representations concerning the tax consequences of participation in the Plan
under Section 409A of the Code or any other federal, state, or local tax law.
Tax consequences will depend, in part, upon the application of relevant tax law,
including Section 409A of the Code, to the relevant facts and circumstances.
Participants should consult a competent and independent tax advisor regarding
the tax consequences of the Plan.

SECTION 16. Restrictions on Transferability

No Award granted under the Plan shall be transferable otherwise than by will or
the laws of descent and distribution and, during the lifetime of the
Participant, shall be exercisable (in the case of an Option) or, in the case of
an Award other than an Option, held only by him or for his benefit by his
attorney-in-fact or guardian; provided that the Committee or its delegate may,
in its discretion, at the time of grant of a Non-Qualified Stock Option or at
the time of grant of another type of Award, or by amendment of an Award
Agreement for an Incentive Stock Option or another type of Award, provide that
Awards granted to or held by a Participant may be transferred, in whole or in
part, to one or more transferees and exercised by any such transferee; provided
further that (a) any such transfer is without consideration and (b) each
transferee is a Family Member with respect to the Participant; and provided
further that any Incentive Stock Option granted pursuant to an Award

Agreement which is amended to permit transfers during the lifetime of the
optionee shall, upon the effectiveness of such amendment, be treated thereafter
as a Non-Qualified Option. No transfer of an Award shall be effective unless the
Corporation’s Office of the General Counsel is notified of the terms and
conditions of the transfer and the Office of the General Counsel determines that
the transfer complies with the requirements for transfers of Awards under the
Plan and the Award document.

SECTION 17. Clawback

Notwithstanding anything to the contrary contained herein, an Award held by a
Participant shall be cancelled if such Participant, without the consent of the
Corporation, while employed by or providing services to the Corporation or any
Affiliate of the Corporation or after termination of such employment or service,
to the extent applicable to the Participant, violates any policy adopted by the
Corporation or any Affiliate of the Corporation relating to the recovery of
compensation granted, paid, delivered, awarded or otherwise provided to any
Participant by the Corporation or any Affiliate of the Corporation as such
policy is in effect on the date of grant of the applicable Award or, to the
extent necessary to address the requirements of applicable law (including
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, as codified in Section 10D of the Exchange Act, Section 304 of the
Sarbanes-Oxley Act of 2002 or any other applicable law), as may be amended from
time to time. In addition, to the extent provided in any such policy, (i) a
Participant will forfeit any gain realized on the vesting or exercise of an
Award if the Participant engages in any activity referred to in the preceding
sentence, or (ii) a Participant must repay the gain to the Corporation realized
under a previously paid Section 162(m) Award or any other Award subject to
performance requirements if a financial restatement reduces the amount that
would have been earned under such Award.

SECTION 18. Governing Law

The Plan shall be governed by the laws of the State of North Carolina.

 

 